DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 11/14/2022.
	Claims 1-9 are pending and examined.
	
Response to Arguments
Applicant’s arguments filed on 11/14/2022 have been fully considered but they are not persuasive.
Applicant argued that the amended claim would overcome the 101 rejection. Applicant stated “According to the above amended claim 1, a process for calculating the sum is repeated based on the corrected specific result value till the sum has converged when it is determined that the sum has not converged. Therefore, the additional elements in amended claim 1 are sufficient to amount to significantly more than the judicial exception. Accordingly, withdrawal of the rejection is respectfully requested”. The examiner respectfully disagrees. The amended claim 1 recites a process comprising the following steps: estimating… estimating… calculating… calculating… calculating… determining… correcting… repeating a process for calculating… outputting…; these steps as drafted, is a process that, under their broadest reasonable interpretation, covers an abstract idea of performance of the limitation in the mind or manually. That is, nothing in the claim elements precludes the steps from practically being performed mentally or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental process grouping of abstract idea. Therefore, the 101 rejection is maintained.
The previously issued 112(b) rejected is withdrawn in light of applicant’s amendment.
The examiner is available for a phone interview with applicant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Statutory Category: Claim 4 recites a method comprising: estimating an input value that corresponds to a specific result value which is in a neighborhood of a result value which is input and is trained based on past data; estimating a reconfiguration value that corresponds to the input value by a
first estimator that estimates a parameter value from the result value and a second estimator that estimates the result value from the parameter value; calculating a substitute error that is a difference between the result value and the specific result value; calculating a reconfiguration error that is a difference between the substitute error and the; calculating a sum of the reconfiguration error and the substitute error; determining whether the sum has converged; when it is determined that the sum has not converged, correcting the specific result value in a direction of decreasing the sum, and repeating a process for calculating the sum based on the corrected specific result value till the sum has converged; and when  it is determined that that the sum has converged, outputting the estimated input value that corresponds to the sum. 

Step 2A – Prong 1: Claim 4 recites: estimating an input value, estimating a reconfiguration value (a mental determination/calculation based on received information); calculating a substitute error; calculating a reconfiguration error, calculating a sum (a mental determination/calculation based on received information); determining whether the sum has converged (a mental determination); correcting the specific result value (a mental determination); repeating a process for calculating the sum (a mental determination/calculation). These limitations as drafted, is a process that, under their broadest reasonable interpretation, covers an abstract idea of performance of the limitation in the mind or manually. That is, nothing in the claim elements precludes the steps from practically being performed mentally or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental process grouping of abstract idea. Accordingly, the claim recites an abstract idea under step 2A prong 1.
Step 2A-Prong 2: The concept described in claim 4 are not meaningfully different than those concepts found by the courts to be abstract ideas. The steps of outputting the estimated input value (a post solution activity of providing a result).
This judicial exception is not integrated into a practical application. In particular, claim 4 only recites one additional element – using a computer to perform the steps of the method. The device can be viewed as a generic computer system such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 5-6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of dependent claims 5-6 recite more steps of data analysis and calculations which can be performed mentally or using pen and paper. Therefore these claims are not patent eligible.
Independent claim 1 (a storage medium storing instructions to perform a method similar to claim 4) with dependent claims 2-3 are rejected under the similar rational as claims 4-6. The additional elements in the claim amounts to no more than mere instructions to apply the exception. Mere instructions stored in a computer readable medium to apply an exception cannot integrate a judicial exception into a practical application or provide an inventive concept.
Independent claim 7 (a device with memory to perform a method similar to claim 4) with dependent claims 8-9 are rejected under the similar rational as claims 4-6. The additional elements in the claim amounts to no more than generic hardware component with instructions to apply the exception, which cannot integrate a judicial exception into a practical application or provide an inventive concept.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4 and 7 recite "calculating a reconfiguration error that is a difference between the substitute error and the". It appears the sentence is missing a word at the end. It is not clear how the reconfiguration error is calculated.
The rest of claims are rejected for being dependent on claims 1, 4 and 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Kojaku et al. (US PGPUB 2013/0179380) disclose a method for predicting an output variable from explanatory values provided as sets of combinations of discrete variables and continuous variables includes receiving input data that contains the explanatory variables to predict the output variable; searching for each element in the combinations for elements in a plurality of sets with matching discrete variables using training data which the output variable has been observed; applying a function giving the degree of similarity between two sets weighed by a scale variable to each element in the input data, and to one or more elements found in the elements of the input data to calculate function values, and calculating the sum of the function values for all of the elements in the input data; and applying the calculated sum for each element to a prediction equation for predicting the output variable to calculate a prediction value of the output variable for each element.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193